DETAILED ACTION
The examiner for your application in the USPTO has changed.  Examiner Abigail VanHorn can be reached at 571-270-3502.
Receipt of Arguments/Remarks filed on December 21 2020 is acknowledged. Claims 1, 3-4, 6, 8, 10-13, 16, 18 and 20 were amended. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
	The amendments filed December 21 2020 have overcome the objections over claims 3, 4 10.  The amendments incorporate the language suggested by the previous examiner.
	The amendments filed December 21 2020 have overcome the rejection of claims 4, 6, 8, 11-13, 16, 18 and 20 under 35 USC 112(b).  The claims have removed the term about overcoming the issues presented by the previous examiner.  
	The amendments filed December 21 2020 have overcome the rejections of claims 1-17 and 20 under 35 USC 103 over Hashimoto in view of Beaumer et al. and 

New Rejections Necessitated by the Amendments filed December 21 2020


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg (US Patent No. 9168217) in view of Beaumer et al. (USPGPUB No. 20120183484).
Applicant Claims
	The instant application claims a cosmetic agent for temporarily reshaping keratin fibres, the cosmetic agent comprising, a cosmetic carrier, a film former, and a natural thickener, wherein the natural thickener comprises carrageenan and/or salts thereof, wherein the film former comprises a hydroxypropyl group-modified starch compound, and wherein the hydroxypropyl group-modified starch compound includes at least one un-cross-linked hydroxypropyl group-modified starch compound.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Schweinsberg is directed to gentle oxidative hair treatment with oxidizing agent and special starch derivative.  Claimed is an agent comprising, in a cosmetic carrier, a combination of at least one oxidizing agent and at least one modified starch, the modified starch being uncrosslinked, modified by propylene oxide and having a waving effect (column 1, lines 52-57).  The amount of the modified starch is from 0.01 to 20 wt.% (claims 12-14).  The starch is obtained from potatoes, corn, etc.  Particularly pronounced effects are achieved with tapioca starch (column 3, lines 54-67).  A fatty substance can be added such as fatty acids, fatty alcohol or natural or synthetic waxes (column 18, lines 61-65).  Example B2 comprising the propylene oxide modified starch (PGE-1, which is a tapioca starch modified with 5.5 wt% propylene oxide) in 1.5% and water in 76.68%.  The cosmetic carriers include gels (column 6, lines 41-45).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Schweinsberg suggests the oxidative hair treatment includes a waving effect (i.e. shaping) and exemplifies composition with tapioca starch modified with propylene oxide, Schweinsberg does not teach the inclusion of carrageenan.  However, this deficiency is cured by Beaumer et al.
	Beaumer et al. is directed to carrageenan mixtures useful as cosmetic ingredients.  Taught is a mixture of lambda-carrageenan and iota-carrageenan to provide desirable physio-chemical properties, in particular rheological and gelling properties in aqueous media within a wide range of temperature.  The aqueous product can be used without a need for incorporating synthetic polymers in its formulation (paragraph 0025).  The gel comprises from about 10 to about 20 parts by weight of a about 2 up to about 3 parts by weight of a carrageenan mixture, from about 0.1 to about 1 parts by weight of a preservative with the remaining water (paragraphs 0027-0031).  The carrageenan mixture can be used as an ingredient in any type of cosmetic formulation wherein its specific rheological behavior is desirable.  These include in combination with surfactants, solubilizing agents, oxidizing agents, etc. (paragraph 0069).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schweinsberg and Beaumer et al. and incorporate the carrageenan mixture into the composition of Schweinsberg.  One skilled in the art would have been motivated to incorporate the carrageenan mixture for the rheological benefits taught by Beaumer et al.  Since Beaumer et al. suggests the carrageenan mixture can be used in cosmetic formulations with oxidizing agents, one skilled in the art would have a reasonable expectation of success.  
Regarding the claimed “for temporarily reshaping keratin fibers”, firstly Schweinsberg teaches the oxidizing composition includes waving compositions, waving (i.e. perming/curling) are reshaping compositions.  Secondly, this limitation is an intended use.  A recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 and MPEP 2145.  There is nothing structurally recited in the instantly rejected claims 
	Regarding claim 2, neither Schweinsberg nor Beaumer et al. require the inclusion of a fully synthetic film former.  
	Regarding the claimed ratio of film former (i.e. modified starch) to natural thickener (i.e. carrageenan), Schweinsberg teaches the modified starch in an amount of 0.01 to 20% with 1.5% exemplified.  Beaumer et al. teaches the carrageenan mixture from about 2 to 3 parts by weight.  Thus, the prior art teaches overlapping ratios.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
Regarding the claimed concentrations of water, starch and thickener, Schweinsberg and Beaumer et al. teach overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

	
Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg  in view of Beaumer et al. as applied to claims 1-6, 10-13 and 16 above and in further view of Graefe (EP1051967A2).
Applicant Claims
	The instant application claims the water is acidified with a divalent or trivalent organic acid.  A specific acid claimed is citric acid.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Schweinsberg and Beaumer et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Schweinsberg does not teach an organic acid such as citric acid. However, this deficiency is cured by Graefe.
Graefe (wherein the machine translations is utilized) is directed to a cosmetic composition which contains modified starch as a cosmetically active component together with a cosmetically acceptable medium.  The medium is an anionically structured shampoo which contains surface-active substances and which, together with the modified starch results in a clear solution (paragraph 0001).  The product contains extracts from plant parts containing reserve carbohydrates, for example from maize, rice, tapioca or potatoes (paragraph 0023).  The starch is stabilized with urea and/or lactic acid and/or salt thereof and/or other alpha-hydroxy acids (paragraph 0031).  Examples of alpha-hydroxy acids include citric acid (paragraph 0032).  Citric acid is exemplified with the modified potato starch in a gel to achieve a desired pH (paragraph 0084).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schweinsberg, Beaumer et al. and Graefe and incorporate a hydroxy acid such as citric acid into the composition.  One skilled in the art would have been motivated to add this ingredient to stabilize the modified starch as well as to achieve the desired pH as taught by Graefe.   Since Graefe . 

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg  in view of Beaumer et al. as applied to claims 1-6, 10-13 and 16 above and in further view of Loifenfeld et al. (USPGPUB No. 20100215607).
Applicant Claims
	The instant application claims the cosmetic agent is transparent.  The instant application claims the cosmetic agent further comprises a solubilizer.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Schweinsberg and Beaumer et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Schweinsberg does not teach the inclusion of a solubilizer or that the composition is transparent.  However, these deficiencies are cured by Loifenfeld et al.  
	Loifenfeld et al. is directed to cosmetic compositions.  These compositions have appealing characteristics particular when in transparent or translucent form (paragraph 0003).  The composition comprises from 0.3 to 2% of surfactant.  The surfactant is useful for emulsifying hydrophobic components in order not to impair the transparency of the composition (paragraph 0056).  Surfactants include ethoxylated hydrogenated castor oil with 10 to 100 degree of ethoxylation.  A specific commercially available ethoxylated castor oil is Cremophor CO 40 which is a PEG-40 hydrogenated castor oil 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schweinsberg, Beaumer et al. and Loifenfeld et al. add an ethoxylated castor oil to the composition of Schweinsberg.  One skilled in the art would have been motivated to add an ethoxylated castor oil in order to create a transparent composition which has appealing characteristics as taught by Loifenfeld et al.  Since Loifenfeld et al. teaches cosmetics compositions which can be gels and include carrageenan, there is a reasonable expectation of success.  Since the ethoxylated castor oil is taught as creating a transparent composition there is an expectation it is a solubilizers as it is taught aiding in making sure other components do not impair the transparency of the composition.  
Regarding the claimed amount of solubilizer and the number of ethylene oxide groups, Loifenfeld et al. teach an overlapping amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616